DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 12-13, 15-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Matsuda et al (US PG Pub No. 2015/0152793).
Regarding claim 1, 12 and 16, Matsuda teaches A control device (60 figure 1 ECU paragraph 75 and 78) for controlling an internal combustion engine having at least one cylinder-piston unit (12 figure 1 piston paragraph 72) configured such that in an overrun mode (paragraph 78 fuel cut operation) a movement of a piston in a cylinder of the cylinder-piston unit is induced via movement of a drive output shaft (paragraph 72 crankshaft 16 suggests engine is connected to driveshaft) of a drive output unit assigned to the internal combustion engine, the at least one cylinder-piston unit in each case having an inlet valve (32 figure 1 intake valve paragraph 73) configured to control delivery of an inlet fluid into a cylinder interior space and an outlet valve (34 figure 1 exhaust valve paragraph 73) configured to control transfer of an outlet fluid from the cylinder interior space to an exhaust-gas purification device fluidically connected to the cylinder, 
paragraph 73 32, 34 paragraph 77 28)
in the overrun mode, the control device is configured to deactivate the fuel injection (paragraph 78 fuel cut deactivate fuel injection 102 figure 7 paragraph 95) and activate the inlet valve such that the inlet fluid which is substantially fuel-free is introduced into the cylinder interior space and compressed and heated by the movement of the piston, and to activate the outlet valve such that outlet fluid heated by the compression is transferred to the exhaust-gas purification device to heat the exhaust-gas purification device (paragraph 97 figure 7 110 low catalyst temperature and high cylinder temperature is executed… EVO opening timing of exhaust valve is set to immediately after compression TDC. Figure 8 shows IVC functioning normally to warm up catalyst).
Regarding claim 3, Matsuda teaches wherein the control device is configured to activate the outlet valve such that the outlet valve is opened when the piston is in a region of top dead center (paragraph 97 figure 7 110 low catalyst temperature and high cylinder temperature is executed… EVO opening timing of exhaust valve is set to immediately after compression TDC. Figure 8 shows IVC functioning normally to warm up catalyst). 
Regarding claim 4, Matsuda teaches wherein the control device is configured to activate the outlet valve such that the outlet valve is opened when the fluid in the cylinder interior space has a predetermined temperature (110 figure 7 paragraph 97 the water temperature Thw is higher than required cylinder wall temperature Ty. Paragraph 87 shows that cylinder wall temperature influences fluid interior space).
Regarding claim 5, Matsuda teaches wherein the control device is configured to interact with a memory apparatus, the memory apparatus containing a temperature model of the fluid in the cylinder interior space in the overrun mode, and (paragraph 87)
(paragraph 97 water temperature Thw is higher than required cylinder wall temperature Ty 1120 figure 7).
Regarding claim 6, Matsuda teaches wherein the temperature model includes data of one or more of a rotational speed (paragraph 92 average piston speed) of the overrun internal combustion engine, a temperature of the inlet fluid (paragraph 91 Ti gas temperature), an ambient outside temperature and a temperature of the exhaust-gas purification device.
Regarding claim 13, Matsuda teaches further comprising the acts of: determining providing, a temperature model for the heating of the fluid present in the cylinder interior space by measurement at an engine test stand; 
storing the temperature model in a memory apparatus assigned to the internal combustion engine; 
reading out the temperature model from the memory apparatus; 
opening the outlet valve and discharging the heated outlet fluid when the temperature model determines that the fluid in the cylinder interior space is below a predetermined temperature (paragraph 87-93).
Regarding claim 15, Matsuda teaches A method for activating an internal combustion engine, comprising the act of: controlling the internal combustion engine using the control device according to claim 1.(60 figure 1 ECU paragraph 77)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (US PG Pub No. 2015/0152793) in view of Stavrianos (US PG Pub No. 2014/0041368).
Regarding claim 2, Matsuda teaches wherein the internal combustion engine is in the overrun mode (paragraph 78 fuel cut deactivate fuel injection 102 figure 7 paragraph 95), the piston movement is induced by one or both of a torque transferred to the drive output shaft and a movement of the drive output shaft due in a driving state (paragraph 72 crankshaft 16 suggests engine is connected to driveshaft).
Matsuda does not explicitly teach however Stavrianos teaches where the engine is part of a hybrid drive with an electric machine, and the piston movement is induced by one or both of a torque transferred to the drive output shaft from the electric machine (paragraph 6 controlling electric motor so that the electric motor drags the ICE generating the exhaust gas).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Matsuda based on the teachings of Stavrianos to teach where the engine is part of a hybrid drive with an electric machine, and the piston movement is induced by one or both of a torque transferred to the drive output shaft from the electric machine. The motivation would be to heat exhaust aftertreatment (Stavrianos paragraph 6).
Regarding claim 11, Matsuda does not explicitly teach however Stavrianos teaches A hybrid drive system of a hybrid vehicle, having an electric machine and an internal combustion engine, the hybrid vehicle being configured to transmit a torque from one or both of the electric machine and the (figure 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Matsuda based on the teachings of Stavrianos to teach A hybrid drive system of a hybrid vehicle, having an electric machine and an internal combustion engine, the hybrid vehicle being configured to transmit a torque from one or both of the electric machine and the internal combustion engine to a drive output unit, wherein the hybrid drive system includes the control device of claim 1. The motivation would be to run the engine at its most efficient range.

Allowable Subject Matter
Claims 7-10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE C JIN/Primary Examiner, Art Unit 3747